UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 21-1570


ROSSI WADE & DAUGHTER (JANE DOE),

                  Plaintiff - Appellant,

            v.

TRUIST BANK; SUNTRUST BANK AND BB&T MERGER (12/6/19);
SUNTRUST “TRUIST” BANK; SUNTRUST CORP.; SUNTRUST HOLDINGS;
KELLY S. KING, Truist Bank's Chairman & CEO; WILLIAM H. ROGERS, Truist
Bank's President & CEO; JENNIFER S. BANNER, Member, Truist Bank Board of
Directors; K. DAVID BOYER, JR., Member, Truist Bank Board of Directors;
AGNES BUNDY SCALAN, Member, Truist Bank Board of Directors; ANNA R.
CABLIK, Member, Truist Bank Board of Directors; PAUL R. GARCIA, Member,
Truist Bank Board of Directors; DALLAS S. CLEMENT, Member, Truist Bank
Board of Directors; PAUL D. DONAHUE, Member, Truist Bank Board of
Directors; PATRICK C. GRANEY, III, Member, Truist Bank Board of Directors;
LINNIE M. HAYNESWORTH, Member, Truist Bank Board of Directors;
EASTER A. MAYNARD, Member, Truist Bank Board of Directors; DONNA S.
MOREA, Member, Truist Bank Board of Directors; CHARLES A. PATTON,
Member, Truist Bank Board of Directors; NIDO R. QUEBEIN, Member, Truist
Bank Board of Directors; DAVID M. RATCLIFFE, Member, Truist Bank Board of
Directors; FRANK O. SCRUGGS, JR., Member, Truist Bank Board of Directors;
CHRISTINE SEARS, Member, Truist Bank Board of Directors; THOMAS E.
SKAINS, Member, Truist Bank Board of Directors; BRUCE L. TANNER,
Member, Truist Bank Board of Directors; THOMAS N. THOMPSON, Member,
Truist Bank Board of Directors; STEVEN C. VOORHEES, Member, Truist Bank
Board of Directors; MAURICE STEWARD, Branch Manager; JODI MEADOWS,
Operations Manager; STEPHON CUMBERBATCH, Branch Manager; CYNTHIA
WILLIAMS, Executive Manager,

                  Defendants - Appellees.
Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:20-cv-00656-GJH)


Submitted: October 28, 2021                                  Decided: November 2, 2021


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rossi Wade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Rossi Wade appeals the district court’s order dismissing Wade’s complaint and

denying her motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Wade v. Truist Bank, No. 8:20-cv-00656-GJH (D. Md. Jan. 28 & May 10, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3